Exhibit 10.1

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is made and entered into on
November 9, 2015 (“Effective Date”), by and between Unilife Corporation, a
Delaware corporation (“Company”), and the investor whose name appears on the
signature page hereto (“Investor”).

Recitals

A. The parties desire that, upon the terms and subject to the conditions herein,
Investor will purchase $7.5 million in shares of Series A Redeemable Convertible
Preferred Stock of the Company, which is convertible into Common Stock at $1.00
per share; and

B. The offer and sale of the Shares provided for herein are being made pursuant
to an effective Registration Statement on Form S-3 under the Act, File
No. 333-197122.

Agreement

In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Investor agree as follows:

I. Definitions. In addition to the terms defined elsewhere in this Agreement and
the Transaction Documents, capitalized terms that are not otherwise defined have
the meanings set forth in the Glossary of Defined Terms attached hereto as
Exhibit 1.

II. Purchase and Sale.

A. Purchase Amount. Subject to the terms and conditions herein and the
satisfaction of the conditions to Closing set forth below, Investor hereby
irrevocably agrees to purchase 790 Preferred Shares of Company at $10,000.00 per
share with a 5% original issue discount (“OID”) for the sum of $7,500,000.00
(“Purchase Amount”) in cash.

B. Deliveries. The following documents will be fully executed and delivered at
the Closing:

1. Certificate of Designations (“Certificate of Designations”), in the form
attached hereto as Exhibit 2, as filed with and accepted by the Secretary of
State of Company’s state of incorporation;

2. Transfer Agent Instructions, in the form attached hereto as Exhibit 3;

3. Legal Opinion, in the form attached hereto as Exhibit 4;

4. Officer’s Certificate, in the form attached hereto as Exhibit 5;

5. Secretary’s Certificate, in the form attached hereto as Exhibit 6; and

6. Stock certificate or Transfer Agent book entry for the number of purchased
Preferred Shares in the name of Investor.



--------------------------------------------------------------------------------

C. Closing Conditions. The consummation of the transactions contemplated by this
Agreement (“Closing”) is subject to the satisfaction of each of the following
conditions:

1. All documents, instruments and other writings required to be delivered by
Company to Investor pursuant to any provision of this Agreement or in order to
implement and effect the transactions contemplated herein have been fully
executed and delivered, including without limitation those enumerated in Section
II.B above;

2. The Common Stock is listed for and currently trading on the same or higher
Trading Market and, subject to Section IV.L below, Company is in compliance with
all requirements to maintain listing on the Trading Market, and there is no
notice of any suspension or delisting with respect to the trading of the shares
of Common Stock on such Trading Market;

3. The representations and warranties of Company and Investor set forth in this
Agreement are true and correct in all material respects as if made on such date
(except for representations and warranties expressly made as of a specified
date, which shall be true as of such date);

4. No material breach or default has occurred under any Transaction Document or
any other agreement between Company and Investor;

5. Company has the number of duly authorized shares of Common Stock reserved for
issuance as required pursuant to the terms of this Agreement;

6. There is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in any Transaction Document, or
requiring any consent or approval which will not have been obtained, other than
Approval, nor is there any completed, pending or, to Company’s knowledge,
threatened or contemplated proceeding or investigation which may have the effect
of prohibiting or adversely affecting any of the transactions contemplated by
this Agreement, including without limitation the sale, issuance, listing,
trading or resale of any Shares on the Trading Market; no statute, rule,
regulation, executive order, decree, ruling or injunction will have been
enacted, entered, promulgated or adopted by any court or governmental authority
of competent jurisdiction that prohibits the transactions contemplated by this
Agreement, and no actions, suits or proceedings will be completed, in progress,
pending or, to Company’s knowledge, threatened or contemplated by any person
other than Investor or any Affiliate of Investor, that seek to enjoin or
prohibit the transactions contemplated by this Agreement;

7. Any rights of first refusal, preemptive rights, rights of participation, or
any similar right to participate in the transactions contemplated by this
Agreement, if any, have been waived in writing; and

8. The Registration Statement is current and effective, and a Prospectus
Supplement with regard to the offer and sale of all Shares pursuant to this
Agreement has been filed with the Commission within two Trading Days of the
Effective Date.

D. Closing. Immediately when all conditions set forth in Section II.C have been
fully satisfied, Company will issue and sell to Investor and Investor will
purchase 790 Preferred Shares by payment to Company of $7,500,000.00 in cash, by
wire transfer of immediately available funds to an account designated by
Company.

 

2



--------------------------------------------------------------------------------

III. Representations and Warranties.

A. Representations Regarding Transaction. Except as set forth under the
corresponding section of the Disclosure Schedules, if any, Company hereby
represents and warrants to, and as applicable covenants with, Investor as of the
Closing:

1. Organization and Qualification. Company and each Subsidiary is an entity duly
incorporated or otherwise organized, validly existing and in good standing
(where such concept is applicable) under the laws of the jurisdiction of its
incorporation or organization, as applicable, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted, except where the failure to do so would not reasonably
be expected to result in a Material Adverse Effect. Neither Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents, except as would not reasonably be expected to result in a
Material Adverse Effect. Each of Company and each Subsidiary is duly qualified
to conduct business and is in good standing (where such concept is applicable)
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect and, to the knowledge of Company, no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

2. Authorization; Enforcement. Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company. Each of the
Transaction Documents has been, or upon delivery will be, duly executed by
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of Company, enforceable against Company in
accordance with its terms, except (a) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (c) insofar as indemnification
and contribution provisions may be limited by applicable law.

3. No Conflicts. The execution, delivery and performance of the Transaction
Documents by Company, the issuance and sale of the Shares and the consummation
by Company of the other transactions contemplated thereby do not and will not
(a) conflict with or violate any provision of Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (b) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the

 

3



--------------------------------------------------------------------------------

creation of any Lien upon any of the properties or assets of Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other instrument (evidencing Company or
Subsidiary debt or otherwise) or other understanding to which Company or any
Subsidiary is a party or by which any property or asset of Company or any
Subsidiary is bound or affected, (c) conflict with or result in a violation of
any material law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which Company or a
Subsidiary is subject (including U.S. federal and state securities laws and
regulations), or by which any material property or asset of Company or a
Subsidiary is bound or affected, or (d) conflict with or violate the terms of
any material agreement by which Company or any Subsidiary is bound or to which
any property or asset of Company or any Subsidiary is bound or affected; except
in the case of each of clauses (b), (c) and (d), such as would not reasonably be
expected to result in a Material Adverse Effect.

4. Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation completed, pending or, to the knowledge of Company,
contemplated or threatened against or affecting Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”), which would reasonably be expected to
adversely affect or challenge the legality, validity or enforceability of any of
the Transaction Documents or the sale, issuance, listing, trading or resale of
any Shares on the Trading Market hereunder. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by Company or any Subsidiary under the Exchange Act or the Act.

5. Filings, Consents and Approvals. Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by Company of the Transaction Documents,
other than required federal and state securities filings, filings required under
the Australian Corporations Act 2001 (Cth), and such filings and approvals as
are required to be made or obtained under the applicable Trading Market or ASX
rules in connection with the transactions contemplated hereby, each of which has
been, or if not yet required to be filed will be, timely filed.

6. Issuance of Shares. The Shares are duly authorized and, when issued and paid
for in accordance with the applicable Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens.
Company has reserved and will continue to reserve from its duly authorized
capital stock sufficient shares of its Common Stock for issuance pursuant to the
Transaction Documents.

7. Disclosure; Non-Public Information. Company will file a current report on
Form 8-K (“Current Report”) by 8:30 am Eastern time on the Trading Day after the
Effective Date describing the material terms and conditions of this Agreement.
All information that Company has provided to Investor that constitutes or might
constitute material, non-public information will be included in the Current
Report. Except for information that will be included in the Current Report, a
draft of which has been provided to Investor prior to the Effective Date,

 

4



--------------------------------------------------------------------------------

(a) neither Company nor any other Person acting on its behalf has provided
Investor or its representatives, agents or attorneys with any information that
constitutes or might constitute material, non-public information, including
without limitation this Agreement and the Exhibits and Disclosure Schedules
hereto, (b) no information contained in the Disclosure Schedules constitutes
material non-public information and (c) there is no adverse material information
regarding Company that has not been publicly disclosed prior to the Effective
Date. Company understands and confirms that Investor will rely on the foregoing
representations and covenants in effecting transactions in securities of
Company. All disclosure provided to Investor regarding Company, its business and
the transactions contemplated hereby, including without limitation the
Disclosure Schedules, furnished by or on behalf of Company with respect to the
representations and warranties made herein are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

8. No Integrated Offering. Neither Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering to be integrated with prior
offerings by Company that cause a violation of the Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Trading Market.

9. Financial Condition. The Public Reports set forth as of the dates thereof all
outstanding secured and unsecured Indebtedness of Company or any Subsidiary, or
for which Company or any Subsidiary has commitments, and any material default
with respect to any Indebtedness. Company does not intend to incur debts beyond
its ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be payable on or in respect of its debt.

10. Section 5 Compliance. No representation or warranty or other statement made
by Company in the Transaction Documents contains any untrue statement or omits
to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading. Company is not aware of any
facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.

11. Investment Company. Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Preferred Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Company will conduct its business in a manner
so that it will not become subject to the Investment Company Act.

 

5



--------------------------------------------------------------------------------

12. Acknowledgments Regarding Investor. Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of Company and its
representatives, and Company acknowledges and agrees that:

a. Investor is not, has never been, and as a result of the transactions
contemplated by the Transaction Documents will not become an officer, director,
insider, control person, to Company’s knowledge 10% or greater shareholder, or
otherwise an affiliate of Company as defined under Rule 12b-2 of the Exchange
Act;

b. Investor does not make or has not made any representations, warranties or
agreements with respect to the Shares, this Agreement, or the transactions
contemplated hereby other than those specifically set forth in Section III.C
below;

c. The conversion of Preferred Shares and resale of Conversion Shares will
result in dilution, which may be substantial; the number of Conversion Shares
will increase in certain circumstances; and Company’s obligation to issue and
deliver Conversion Shares in accordance with this Agreement and the Certificate
of Designations is absolute and unconditional regardless of the dilutive effect
that such issuances may have; and

d. Investor is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transactions contemplated hereby; neither
Investor nor any of its Affiliates, agents or representatives has or is acting
as a legal, financial, investment, accounting, tax or other advisor to Company,
or fiduciary of Company, or in any similar capacity; neither Investor nor any of
its Affiliates, agents or representatives has provided any legal, financial,
investment, accounting, tax or other advice to Company; any statement made in
connection with this Agreement or the transactions contemplated hereby is not
advice or a recommendation, and is merely incidental to Investor’s purchase of
the Shares.

13. No Bad Actor Disqualification. Neither Company, any predecessor of Company,
any affiliate of Company, any director, executive officer, other officer of
Company participating in the offering, or any beneficial owner of 20% or more of
Company’s outstanding voting equity securities is subject to any bad actor
disqualification as provided in Rule 506(d) of Regulation D, and Company is not
aware of any facts or circumstances that with the passage of time would
reasonably be expected to cause such disqualification.

14. Purpose of Issue of Securities. The purpose of the issue and sale of the
Preferred Shares pursuant to this Agreement is not to facilitate the subsequent
sale or transfer of the Shares (or grant, issue or transfer any interest in or
option over the Shares) into Australia within 12 months following the date of
issue of the Preferred Shares or the Conversion Shares, as applicable, by
Company.

B. Representations Regarding Company. Except as set forth in any Public Reports
or attached exhibits as of the Effective Date, or under the corresponding
section of the Disclosure Schedules, if any, Company hereby represents and
warrants to, and as applicable covenants with, Investor as of the Closing:

1. Capitalization. The capitalization of the Company as of the Effective Date is
as described in the Public Reports. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents which has not been
waived or satisfied. Except as a result of the purchase and sale of the Shares,
there are no outstanding options, warrants, script rights to

 

6



--------------------------------------------------------------------------------

subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or securities convertible into or exercisable for shares of Common
Stock. The issuance and sale of the Shares will not obligate Company to issue
shares of Common Stock or other securities to any Person, other than Investor,
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange, or reset price under such securities. All of the
outstanding shares of capital stock of Company are validly issued, fully paid
and nonassessable, have been issued in material compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors of Company or others is required for the issuance and
sale of the Shares, other than Approval. There are no stockholders agreements,
voting agreements or other similar agreements with respect to Company’s capital
stock to which Company is a party or, to the knowledge of Company, between or
among any of Company’s stockholders.

2. Subsidiaries. All of the direct and indirect subsidiaries of Company are set
forth in the Public Reports or the corresponding section of the Disclosure
Schedules. Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary, and all of such directly or
indirectly owned capital stock or other equity interests are owned free and
clear of any Liens. All the issued and outstanding shares of capital stock of
each Subsidiary are duly authorized, validly issued, fully paid, nonassessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

3. Public Reports; Financial Statements. Company has filed all required Public
Reports for the one year preceding the Effective Date. As of their respective
dates or as subsequently amended, the Public Reports complied in all material
respects with the requirements of the Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, as applicable, and none of
the Public Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The financial statements of Company
included in the Public Reports, as amended, comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of Company and its consolidated subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

4. Material Changes. Since the end of the most recent year for which an Annual
Report on Form 10-K has been filed with the Commission, (a) there has been no
event, occurrence or development that has had, or that would reasonably be
expected to result in, a Material Adverse Effect, (b) Company has not incurred
any liabilities (contingent or otherwise)

 

7



--------------------------------------------------------------------------------

other than (i) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice, and (ii) liabilities not
required to be reflected in Company’s financial statements pursuant to GAAP or
required to be disclosed in filings made with the Commission, (c) Company has
not altered its method of accounting, (d) Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (e) Company has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company equity
incentive plans. Company does not have pending before the Commission any request
for confidential treatment of information.

5. Litigation. There is no Action completed, pending or, to the knowledge of the
Company, threatened, which would reasonably be expected to result in a Material
Adverse Effect. Neither Company nor any Subsidiary, nor any director or officer
thereof, nor to the knowledge of Company any greater than 5% shareholder or any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, is not pending, and to
the knowledge of Company, there is not threatened or contemplated, any
investigation by the Commission involving Company or any current or former
director or officer of Company, or to the knowledge of Company greater than 5%
shareholder of Company.

6. No Bankruptcy. There has not been any petition or application filed, or any
judicial or administrative proceeding commenced which has not been discharged,
by or against the Company or any Subsidiary or with respect to any of the
properties or assets of Company or any Subsidiary under any applicable law
relating to bankruptcy, insolvency, reorganization, fraudulent transfer,
compromise, arrangement of debt, creditors’ rights and no assignment has been
made by the Company or any Subsidiary for the benefit of creditors.

7. Labor Relations. No material labor dispute exists or, to the knowledge of
Company, is imminent with respect to any of the employees of Company, which
would reasonably be expected to result in a Material Adverse Effect.

8. Compliance. Neither Company nor any Subsidiary (a) is in material default
under or in material violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Company or any Subsidiary under), nor has Company or any Subsidiary received
notice of a claim that it is in material default under or that it is in material
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any order of any court, arbitrator or governmental body,
or (c) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in each case as would not
reasonably be expected to have a Material Adverse Effect.

9. Regulatory Permits. Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the Public Reports, except where the failure to possess such
permits would not, individually or in the

 

8



--------------------------------------------------------------------------------

aggregate, reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any Material
Permit.

10. Title to Assets. Company and each Subsidiary have good and marketable title
in fee simple to all real property owned by them that is material to the
business of Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of Company and
each Subsidiary, in each case free and clear of all Liens, except for Liens that
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by Company
and each Subsidiary and Liens for the payment of federal, state or other taxes,
the payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by Company and each Subsidiary are held
by them under valid, subsisting and enforceable leases of which Company and each
Subsidiary are in compliance.

11. Patents and Trademarks. Company and each Subsidiary have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the Public Reports and which the failure to so have would have a
Material Adverse Effect (collectively, “Intellectual Property Rights”). Neither
Company nor any Subsidiary has received a written notice that the Intellectual
Property Rights used by Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of Company or each Subsidiary.

12. Insurance. Company and each Subsidiary are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which Company and each Subsidiary
are engaged, including but not limited to directors and officers insurance
coverage at least equal to the Purchase Amount. To Company’s knowledge, such
insurance contracts and policies are accurate and complete in all material
respects. Neither Company nor any Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without an increase in cost that would
constitute a Material Adverse Effect.

13. Transactions with Affiliates and Employees. None of the officers or
directors of Company and, to the knowledge of Company, none of the employees of
Company is presently a party to any transaction with Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $120,000 other than
(i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of Company and (iii) for
other employee benefits, including stock option agreements under any equity
incentive plan of Company.

 

9



--------------------------------------------------------------------------------

14. Sarbanes-Oxley; Internal Accounting Controls. Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Closing. Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of Company’s disclosure controls and
procedures based on their evaluations as of the evaluation date. Since the date
of the most recently filed periodic report under the Exchange Act, there have
been no significant changes in Company’s internal accounting controls or its
disclosure controls and procedures or, to Company’s knowledge, in other factors
that could materially affect Company’s internal accounting controls or its
disclosure controls and procedures.

15. Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. Notwithstanding any other provision, Investor
will have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
section that may be due in connection with the transactions contemplated by this
Agreement or the other Transaction Documents.

16. Registration Rights. No Person has any right to cause Company to effect the
registration under the Act of any securities of Company.

17. Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration. Company has not, in the 12 months preceding the
Effective Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.

18. Application of Takeover Protections. Company and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under
Company’s Certificate of Incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to
Investor as a result of Investor and Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation Company’s issuance of the Shares and Investor’s ownership of the
Shares.

19. Tax Status. Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes). Company has not executed a waiver with respect to the statute
of limitations relating to the assessment or collection of any foreign, federal,
statute or local tax.

 

10



--------------------------------------------------------------------------------

None of Company’s tax returns is presently being audited by any taxing
authority. Company would not be classified as a PFIC for its most recently
completed taxable year, and does not expect to be classified as a PFIC for its
current taxable year.

20. Foreign Corrupt Practices. Neither Company, nor to the knowledge of Company,
any agent or other person acting on behalf of Company, has (a) directly or
indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

21. Accountants. Company’s accountants are set forth in the Public Reports and
such accountants are an independent registered public accounting firm.

22. No Disagreements with Accountants or Lawyers. There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company.

23. Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of the Company or any Subsidiary, except such as would not reasonably be
expected to result in a Material Adverse Effect.

24. Computer and Technology Security. Company has taken all reasonable steps to
safeguard the information technology systems utilized in the operation of the
business of Company, including the implementation of procedures to minimize the
risk that such information technology systems have any disabling codes or
instructions, timer, copy protection device, clock, counter or other limiting
design or routing and any back door, virus, malicious code or other software
routines or hardware components that in each case permit unauthorized access or
the unauthorized disablement or unauthorized erasure of data or other software
by a third party, and, to Company’s knowledge, to date there have been no
successful unauthorized intrusions or breaches of the security of the
information technology systems.

25. Data Privacy. Company has: (a) complied with, and is presently in compliance
with, all applicable laws in connection with data privacy, information security,
data security and/or personal information; (b) complied with, and is presently
in material compliance with, its policies and procedures applicable to data
privacy, information security, data security, and personal information; (c) not
experienced any incident in which personal information or other sensitive data
was or may have been stolen or improperly accessed; and Company is not aware of
any facts suggesting the likelihood of the foregoing, including without
limitation, any breach of security or receipt of any notices or complaints from
any Person regarding personal information or other data.

 

11



--------------------------------------------------------------------------------

C. Representations and Warranties of Investor. Investor hereby represents and
warrants to Company as of the Closing as follows:

1. Organization; Authority. Investor is an entity validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
company power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by Investor of
the transactions contemplated by this Agreement have been duly authorized by all
necessary company or similar action on the part of Investor. Each Transaction
Document to which it is a party has been, or will be, duly executed by Investor,
and when delivered by Investor in accordance with the terms hereof, will
constitute the valid and legally binding obligation of Investor, enforceable
against it in accordance with its terms, except (a) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (b) as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies, and
(c) insofar as indemnification and contribution provisions may be limited by
applicable law.

2. Investor Status. At the time Investor was offered the Shares, it was, and at
the Effective Date it is: (a) an accredited investor as defined in Rule 501(a)
under the Act; and (b) not a registered broker-dealer, member of FINRA, or an
affiliate thereof.

3. Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Investor is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

4. Ownership. Investor is acquiring the Preferred Shares as principal for its
own account. Investor will not engage in hedging transactions with regard to the
Shares, and will resell the Shares only pursuant to registration under the Act
or an available exemption therefrom.

5. No Short Sales. Neither Investor nor any Affiliate (a) currently holds any
short position in the Common Stock, (b) has ever engaged in any Short Sales of
the Common Stock, (c) has engaged in any hedging transactions with regard to the
Shares prior to the Effective Date, or (d) has traded any securities of Company
within 30 days of the Effective Date.

6. No Resale in Australia. Investor is not acquiring the Preferred Shares
pursuant to this Agreement for the purpose of selling or transferring the Shares
(or granting, issuing or transferring any interest in or option over the Shares)
into Australia, and Investor will not sell any Conversion Shares into Australia,
within 12 months following the date of issue of the Preferred Shares or the
Conversion Shares, as applicable, by Company.

 

12



--------------------------------------------------------------------------------

IV. Securities and Other Provisions.

A. Investor Due Diligence. Investor will have the right and opportunity to
conduct customary due diligence with respect to any Registration Statement or
Prospectus in which the name of Investor or any Affiliate of Investor appears.

B. Furnishing of Information. As long as Investor owns any Shares, Company will
timely file all reports required to be filed by Company after the Effective Date
pursuant to the Exchange Act. As long as Investor owns any Shares, Company will
prepare and make publicly available such information as is required for Investor
to sell its Conversion Shares under Rule 144. Company further covenants that, as
long as Investor owns any Shares, Company will take such further action as
Investor may reasonably request, all to the extent required from time to time to
enable Investor to sell its Conversion Shares without registration under the Act
within the limitation of the exemptions provided by Rule 144.

C. Integration. Company will not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security, as defined in Section 2 of
the Act, that would be integrated with the offer or sale of the Shares to
Investor for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

D. Disclosure and Publicity. Company will notify Investor prior to issuing any
current report, press release, public statement or communication with respect to
the transactions contemplated hereby.

E. Shareholders Rights Plan. No claim will be made or enforced by Company or, to
the knowledge of Company, any other Person that Investor is an “Acquiring
Person” under any shareholders rights plan or similar plan or arrangement in
effect or hereafter adopted by Company, or that Investor could be deemed to
trigger the provisions of any such plan or arrangement, in either such case, by
virtue of receiving Shares under the Transaction Documents or under any other
agreement between Company and Investor. Company will conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

F. No Non-Public Information. Company covenants and agrees that neither it nor
any other Person acting on its behalf will, provide Investor or its agents or
counsel with any information that Company believes or reasonably should believe
will constitute material non-public information after Closing. On and after
Closing, neither Investor nor any Affiliate of Investor will have any duty of
trust or confidence that is owed directly, indirectly, or derivatively, to
Company or the stockholders of Company, or to any other Person who is the source
of material non-public information regarding Company. Company understands and
confirms that Investor will be relying on the foregoing in effecting
transactions in securities of Company, including without limitation sales of the
Shares.

 

13



--------------------------------------------------------------------------------

G. Indemnification of Investor.

1. Obligation to Indemnify. Subject to the provisions of this Section IV.G,
Company will indemnify and hold Investor, its Affiliates, managers and advisors,
and each of their officers, directors, shareholders, partners, employees,
representatives, agents and attorneys, and any person who controls Investor
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
(collectively, “Investor Parties” and each a “Investor Party”), harmless from
any and all losses, liabilities, obligations, claims, contingencies, damages,
reasonable costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any Investor Party may suffer or
incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by Company in this
Agreement or in the other Transaction Documents, (b) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, Prospectus, Prospectus Supplement, or any information incorporated by
reference therein, or arising out of or based upon any omission or alleged
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (c) any action by a creditor or stockholder of Company who is not
an Affiliate of an Investor Party, challenging the transactions contemplated by
the Transaction Documents; provided, however, that Company will not be obligated
to indemnify any Investor Party for any Losses finally adjudicated to be caused
solely by (i) a false statement of material fact contained within written
information provided by such Investor Party expressly for the purpose of
including it in the applicable Registration Statement, Prospectus, Prospectus
Supplement, or (ii) such Investor Party’s unexcused material breach of an
express provision of this Agreement or another Transaction Document.

2. Procedure for Indemnification. If any action will be brought against an
Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing. Investor Parties will have the right to employ separate counsel in
any such action and participate in the defense thereof, but the reasonable fees
and expenses of such counsel will be at the expense of Investor Parties except
to the extent that (a) the employment thereof has been specifically authorized
by Company in writing, (b) Company has failed after a reasonable period of time
to assume such defense and to employ counsel or (c) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict with
respect to the dispute in question on any material issue between the position of
Company and the position of Investor Parties such that it would be inappropriate
for one counsel to represent Company and Investor Parties. Company will not be
liable to Investor Parties under this Agreement (i) for any settlement by an
Investor Party effected without Company’s prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Investor’s breach of any of the representations, warranties, covenants or
agreements made by Investor in this Agreement or in the other Transaction
Documents. In no event will the Company be liable for the reasonable fees and
expenses for more than one separate firm of attorneys (plus one local counsel
per jurisdiction as applicable) to represent all Investor Parties.

 

14



--------------------------------------------------------------------------------

3. Other than the liability of Investor to Company for uncured material breach
of the express provisions of this Agreement, no Investor Party will have any
liability to Company or any Person asserting claims on behalf of or in right of
Company as a result of acquiring the Shares under this Agreement.

H. Reservation of Shares. Company has reserved 60 million shares of Common Stock
for issuance to Investor, and upon written request from Investor from time to
time after Company’s next annual meeting of stockholders will reserve shares in
an amount equal to thrice the number of shares sufficient to immediately issue
all Conversion Shares potentially issuable on the date of such notice.

I. Activity Restrictions. For so long as Investor or any of its Affiliates holds
any Shares, neither Investor nor any Affiliate will: (1) vote any shares of
Common Stock owned or controlled by it, sign or solicit any proxies, attend or
be present at a shareholder meeting for purposes of determining a quorum, or
seek to advise or influence any Person with respect to any voting securities of
Company; (2) engage or participate in any actions, plans or proposals which
relate to or would result in (a) acquiring additional securities of Company,
alone or together with any other Person, which would result in beneficially
owning or controlling more than 9.99% of the total outstanding Common Stock or
other voting securities of Company, (b) an extraordinary corporate transaction,
such as a merger, reorganization or liquidation, involving Company or any of its
Subsidiaries, (c) a sale or transfer of a material amount of assets of Company
or any of its Subsidiaries, (d) any change in the present board of directors or
management of Company, including any plans or proposals to change the number or
term of directors or to fill any existing vacancies on the board, (e) any
material change in the present capitalization or dividend policy of Company,
(f) any other material change in Company’s business or corporate structure,
including but not limited to, if Company is a registered closed-end investment
company, any plans or proposals to make any changes in its investment policy for
which a vote is required by Section 13 of the Investment Company Act of 1940,
(g) changes in Company’s charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of Company by any
Person, (h) a class of securities of Company being delisted from a national
securities exchange or to cease to be authorized to be quoted in an inter-dealer
quotation system of a registered national securities association, (i) a class of
equity securities of Company becoming eligible for termination of registration
pursuant to Section 12(g)(4) of the Act, or (j) any action, intention, plan or
arrangement similar to any of those enumerated above; or (3) request Company or
its directors, officers, employees, agents or representatives to amend or waive
any provision of this section.

J. No Shorting. Provided no Trigger Event under Sections I.H.(1), (6), (7), (8),
(9), (10) or (14) of the Certificate of Designations has occurred, for so long
as Investor holds any Shares, neither Investor nor any of its Affiliates will
engage in or effect, directly or indirectly, any Short Sale of Common Stock. For
the avoidance of doubt, selling against delivery of Conversion Shares after
delivery of a Conversion Notice is not a Short Sale. There will be no
restriction or limitation of any kind on Investor’s right or ability to sell or
transfer any or all of the Conversion Shares at any time, in its sole and
absolute discretion. Investor may not sell, transfer or assign any Preferred
Shares.

 

15



--------------------------------------------------------------------------------

K. Stock Splits. If Company at any time on or after the Effective Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
or combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater or lesser
number of shares, the share numbers, prices and other amounts set forth in this
Agreement, as in effect immediately prior to such subdivision or combination,
will be proportionately reduced or increased, as applicable. Any adjustment
under this Section will be made in accordance with any applicable Nasdaq and ASX
listing rules, and become effective at the close of business on the date the
subdivision or combination becomes effective.

L. Subsequent Financings. As long as Investor holds any Preferred Shares,
Company will not enter into any agreement that in any way restricts its ability
to enter into any agreement, amendment or waiver with Investor, including
without limitation any agreement to offer, sell or issue to Investor any
preferred stock, common stock or other securities of Company, other than (1) in
a Strategic Transaction or (2) an agreement that generally restricts the ability
of Company to issue any equity securities for a period not to exceed 90 days
following the date of such agreement. Until 60 days after the Closing, Company
will not enter into any equity or convertible financing pursuant to which shares
of Common Stock may effectively be issued (i) at a discount, (ii) at a variable
price or where the price or number of shares are subject to any type of
variability or reset feature, or (iii) pursuant to a shelf registration or with
registration rights. Notwithstanding the foregoing, Company may enter into
financing of the type set forth above: (a) with Investor; (b) pursuant to
existing agreements which are not amended after the Effective Date; (c) in an
underwritten public offering of Common Stock at a fixed price; (d) for
non-convertible debt with no equity component; (e) with an existing investor or
lender as of the Effective Date; or (f) in a Strategic Transaction.

M. Approval. Company will file a preliminary proxy statement within 21 days of
the Effective Date, and use its commercially reasonable best efforts to obtain
stockholder approval of this Agreement and the issuance of the Conversion
Shares, if necessary, in accordance with the requirements of Nasdaq Listing Rule
5635(d) or a waiver from Nasdaq of Listing Rule 5635(d) (“Approval”) as soon as
practicable after the Effective Date. Company, its board of directors, and each
of its directors will vote all proxies given to them in favor of Approval.
Company will not issue any shares of Common Stock after the Effective Date to
Lincoln Park Capital Fund, LLC under the purchase agreement dated July 29, 2015
until Company receives stockholder approval of proposal #4 as set forth in
Company’s definitive proxy statement, filed with the Commission on October 2,
2015.

N. Principal Market Regulation. Company has submitted any necessary notification
and supporting documentation required for the Listing of Additional Shares
(“LAS”) with Nasdaq for the Conversion Shares, received preliminary approval
from Nasdaq to list the Conversion Shares, and will use its commercially
reasonable best efforts to obtain LAS. Company will not issue any Conversion
Shares if the issuance of shares of Common Stock would exceed the aggregate
number of shares of Common Stock the Company may issue upon conversion of
Preferred Shares without breaching Company’s obligations under Nasdaq Listing
Rule 5635(d), except that such limitation will not apply (1) following Approval,
or (2) if Investor or Company obtains a written opinion from counsel that
Approval is not required.

 

16



--------------------------------------------------------------------------------

V. Registration Statement. The Registration Statement is current and effective,
and a Prospectus Supplement with regard to the offer and sale of the Preferred
Shares and 60 million Conversion Shares will be filed with the Commission within
two Trading Days of the Effective Date.

VI. General Provisions.

A. Notice. Unless a different time of day or method of delivery is specifically
provided in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder will
be in writing and will be deemed given and effective on the earliest of: (a) the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are such other address as may be designated in
writing, in the same manner, by such Person.

B. Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by Company
and Investor or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement will be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

C. No Third-Party Beneficiaries. Except as otherwise set forth in Section IV.G,
this Agreement and the Transaction Documents will inure solely to the benefit of
the parties hereto, and is not for the benefit of, nor may any provision hereof
be enforced by, any other Person. A Person who is not a party to this Agreement
shall not have any rights under the Contracts (Rights of Third Parties) Law,
2014 of the Cayman Islands to enforce any term of this Agreement or any
Transaction Document.

D. Fees and Expenses. Company has paid a flat rate documentation fee to
Investor’s counsel incurred in connection with drafting this Agreement and the
other Transaction Documents. Except as otherwise provided in this Agreement,
each party will pay the fees and expenses of its own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents. Company acknowledges and agrees that
Investor’s counsel solely represents Investor, and does not represent Company or
its interests in connection with the Transaction Documents or the transactions
contemplated thereby. Company will pay all stamp and other taxes and duties, if
any, levied in connection with the sale or issuance of the Shares to Investor.

 

17



--------------------------------------------------------------------------------

E. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement will not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

F. Replacement of Certificates. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, Company will issue or cause to
be issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to Company of such loss, theft
or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances will
also pay any reasonable third-party costs associated with the issuance of such
replacement certificates.

G. Governing Law. All matters between the parties, including without limitation
questions concerning the construction, validity, enforcement and interpretation
of the Transaction Documents will be governed by and construed and enforced in
accordance with the laws of the Cayman Islands, without regard to the principles
of conflicts of law that would require or permit the application of the laws of
any other jurisdiction, except for corporation law matters applicable to Company
which will be governed by the corporate law of its jurisdiction of formation.
The parties hereby waive all rights to a trial by jury. In any action,
arbitration or proceeding, including appeal, arising out of or relating to any
of the Transaction Documents or otherwise involving the parties, the prevailing
party will be awarded its reasonable attorneys’ fees and other costs and
expenses reasonably incurred in connection with the investigation, preparation,
prosecution or defense of such action or proceeding.

H. Arbitration.

1. Any dispute, controversy, claim or action of any kind arising out of,
relating to, or in connection with this Agreement, or in any way involving
Company and Investor or their respective Affiliates, including any issues of
arbitrability, will be resolved solely by final and binding arbitration in
English before a retired judge at JAMS International, or its successor, in the
Territory of the Virgin Islands, pursuant to the most expedited and Streamlined
Arbitration Rules and Procedures available. Any interim or final award may be
entered and enforced by any court of competent jurisdiction. The final award
will include the prevailing party’s reasonable arbitration, expert witness and
attorney fees, costs and expenses.

2. Notwithstanding the foregoing, Investor may in its sole discretion bring an
action in the Delaware Court of Chancery or the U.S. District Court for the
District of Delaware in addition to, in lieu of, or in aid of arbitration.

I. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
Company will be entitled to specific performance under the Transaction
Documents, and equitable and injunctive relief to prevent any actual or
threatened breach under the Transaction Documents, to the full extent permitted
under applicable laws. Without limitation of the foregoing, Company acknowledges

 

18



--------------------------------------------------------------------------------

that the rights and benefits of Investor pursuant to Section I.G.1. of the
Certificate of Designations are unique and that no adequate remedy exists at law
if Company breaches or fails timely perform any of its obligations thereunder,
that it would be difficult to determine the amount of damages resulting
therefrom, that it would cause irreparable injury to Investor, and that any
potential harm to Company would be adequately and fully compensable with
monetary damages. Accordingly, Investor will be entitled to a compulsory remedy
of immediate specific performance, temporary, interim, preliminary and final
injunctive relief to enforce the provisions thereof, including without
limitation requiring Company and its transfer agent, attorneys, officers and
directors to immediately take all actions necessary to issue and deliver the
number of Conversion Shares stated by Investor, and prohibiting any Common Stock
from being issued or transferred until after all Conversion Shares have been
received by Investor in electronic form and fully cleared for trading, which
requirements will not be stayed for any reason, without the necessity of posting
any bond. Company hereby absolutely, unconditionally and irrevocably waives all
objections and rights to oppose any motion, application or request by Investor
to issue any number of Conversion Shares, and all rights to stay or appeal any
resulting order, and any appeal by Company or on its behalf will be immediately
and automatically dismissed.

J. Payment Set Aside. To the extent that Company makes a payment or payments to
Investor pursuant to any Transaction Document or Investor enforces or exercises
its rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to Company, a
trustee, receiver or any other person under any law, including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action, then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied will be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

K. Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and will not be deemed to limit or affect any of the
provisions hereof

L. Time of the Essence. Time is of the essence with respect to all provisions of
this Agreement.

M. Survival. The representations and warranties contained herein will survive
the Closing and the delivery of the Shares until all Preferred Shares issued to
Investor have been converted or redeemed. Neither party will be under any
obligation to update or supplement any of its representations or warranties
following the Closing due to a change that occurred after the Closing.

N. Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. All currency references in any Transaction
Document are to U.S. dollars.

 

19



--------------------------------------------------------------------------------

O. Further Assurances. Each party will take all further actions and execute all
further documents as may be reasonably necessary to implement the provisions and
carry out the intent of this Agreement fully and effectively.

P. Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together will be considered one and the same agreement and will
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by portable document
format, facsimile or electronic transmission, such signature will create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such signature page were an
original thereof.

 

20



--------------------------------------------------------------------------------

Q. Entire Agreement. This Agreement, including the Exhibits hereto, which are
hereby incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement. No party, representative, advisor, attorney or agent
has relied upon any collateral contract, agreement, assurance, promise,
understanding, statement or representation not expressly set forth herein. The
parties hereby absolutely, unconditionally and irrevocably waive all rights and
remedies, at law and in equity, directly or indirectly arising out of or
relating to, or which may arise as a result of, any Person’s reliance on any
such statement or assurance.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories on the Effective Date.

 

Company: Unilife Corporation By:  

/s/ Alan Shortall

Name:  

Alan Shortall

Title:  

Chairman and Chief Executive Officer

By:  

/s/ John Ryan

Name:  

John Ryan

Title:  

Senior Vice President, General Counsel, and Secretary

Investor:

Discover Growth Fund

Investor Name By:  

/s/ Miles Walton

Name:  

Miles Walton

Title:  

Osiris Management Services Ltd Director

By:  

/s/ Colin Alexander

Name:  

Colin Alexander

Title:  

Authorised Signatory

 

21



--------------------------------------------------------------------------------

Exhibit 1

Glossary of Defined Terms

“$” means the currency of the United States of America, in which all dollar
amounts in the Transaction Documents will be expressed.

“Act” means the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

“Action” has the meaning set forth in Section III.A.4.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.

“Agreement” means this Stock Purchase Agreement.

“Approval” has the meaning set forth in Section IV.M.

“Certificate of Designations” has the meaning set forth in Section II.B.1.

“Closing” has the meaning set forth in Section II.D.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the Common Stock of Company and any replacement or
substitute thereof, or any share capital into which such Common Stock will have
been changed or any share capital resulting from a reclassification of such
Common Stock.

“Company” has the meaning set forth in the first paragraph of the Agreement.

“Conversion Shares” includes all shares of Common Stock potentially issuable in
relation to the Preferred Shares, including Common Stock that must be issued
upon conversion of any Preferred Shares, and Common Stock that must or may be
issued in payment of any Dividends or Conversion Premium.

“Disclosure Schedules” means the disclosure schedules of Company delivered
concurrently herewith. The Disclosure Schedules will contain no material
non-public information.

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.

“Effective Date” has the meaning set forth in the first paragraph of the
Agreement.

 

22



--------------------------------------------------------------------------------

“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $500,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company’s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $500,000 due under leases required to
be capitalized in accordance with GAAP.

“Intellectual Property Rights” has the meaning set forth in Section III.B.11.

“Legal Opinion” means an opinion from Company’s independent legal counsel, in
the form attached as Exhibit 4.

“Liens” means a lien, charge, security interest or encumbrance in excess of
$500,000, or a right of first refusal, preemptive right or other restriction.

“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, (b) the
results of operations, assets, business, or financial condition of Company and
the Subsidiaries, taken as a whole, which is not disclosed in the Public Reports
prior to the Effective Date, (c) Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document,
(d) the sale, issuance, registration, listing and trading on the Trading Market
of the Conversion Shares (other than a temporary suspension from trading of not
more than 2 days in connection with the dissemination of material news);
provided, however, that no event, circumstance, change or effect resulting from
or arising out of any of the following shall constitute a Material Adverse
Effect: (1) the filing of the Current Report or the consummation of the
transactions described therein, or (2) the announcement or consummation of a
Strategic Transaction.

“Material Permits” has the meaning set forth in Section III.B.9.

“Officer’s Certificate” means a certificate executed by an authorized officer of
Company, in the form attached as Exhibit 5.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.

“Preferred Shares” means shares of Series A Redeemable Convertible Preferred
Stock of the Company to be issued to Investor pursuant to this Agreement.

“Prospectus” means the final prospectus filed for the Registration Statement.

 

23



--------------------------------------------------------------------------------

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to Investor.

“Public Reports” includes all reports filed by Company under the Act or the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
full fiscal years preceding the Effective Date and thereafter.

“Purchase Amount” has the meaning set forth in Section II.A.1.

“Investor” has the meaning set forth in the first paragraph of the Agreement.

“Registration Statement” includes a valid, current and effective Registration
Statement, File No. 333-197122, registering all Conversion Shares for resale,
including the prospectus therein, amendments and supplements to such
Registration Statement or prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement, and any
information contained or incorporated by reference in a prospectus filed with
the Commission in connection with the Registration Statement, to the extent such
information is deemed under the Act to be part of any registration statement.

“Secretary’s Certificate” means a certificate, in the form attached as Exhibit
6, signed by the secretary of Company.

“Shares” include the Preferred Shares and the Conversion Shares.

“Short Sale” means a “short sale” as defined in Rule 200 of Regulation SHO of
the Exchange Act.

“Strategic Transaction” means a strategic transaction or related bridge
financing with one or more of the potential categories of companies or firms
described to Investor in writing prior to the Effective Date in connection with
the review of strategic alternatives that was announced by Company on
September 2, 2015.

“Subsidiary” means any Person Company owns or controls, or in which Company,
directly or indirectly, owns a majority of the capital stock or similar interest
that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

“Trading Market” has the meaning set forth in the Certificate of Designations.

“Transaction Documents” means this Agreement, the other agreements, certificates
and documents referenced herein or the form of which is attached hereto, and the
exhibits, schedules and appendices hereto and thereto.

 

24



--------------------------------------------------------------------------------

“Transfer Agent Instructions” means a letter agreement executed by Company, its
current transfer agent, and any successor transfer agent for the Common Stock,
in the form attached as Exhibit 3.

 

25



--------------------------------------------------------------------------------

Exhibit 2

Certificate of Designations

Unilife Corporation

CERTIFICATE OF DESIGNATIONS OF PREFERENCES, POWERS,

RIGHTS AND LIMITATIONS

OF

SERIES A REDEEMABLE CONVERTIBLE PREFERRED STOCK

The undersigned,                      and                     , hereby certify
that:

1. The undersigned are the Chief Executive Officer and Chief Financial Officer,
respectively, of Unilife Corporation, a Delaware corporation (the
“Corporation”);

2. The Corporation is authorized to issue 50,000,000 shares of preferred stock,
none of which are currently designated, issued or outstanding; and

3. The following resolutions were duly adopted by the Board of Directors:

WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 50,000,000
shares, $0.01 par value per share (the “Preferred Stock”), issuable from time to
time in one or more series;

WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, powers, voting rights, conversion rights, rights
and terms of redemption and liquidation preferences of any wholly unissued
series of Preferred Stock and the number of shares constituting any Series and
the designation thereof, of any of them;

WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid and as set forth in this Certificate of
Designations of Preferences, Powers, Rights and Limitations of Series A
Preferred Stock, to designate the rights, preferences, restrictions and other
matters relating to the Series A Preferred Stock, which will consist of up to
5,000 shares of the Preferred Stock which the Corporation has the authority to
issue, as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the powers,
rights, preferences, restrictions and other matters relating to such series of
Preferred Stock as follows:

 

I. Terms of Preferred Stock.

A. Designation and Amount. A series of Preferred Stock is hereby designated as
the Corporation’s Series A Preferred Stock, par value of $0.01 per share (the
“Series A

 

1



--------------------------------------------------------------------------------

Preferred Stock”), the number of shares of which so designated are 5,000 shares
of Series A Preferred Stock; which Series A Preferred Stock will not be subject
to increase without any consent of the holders of the Series A Preferred Stock
(each a “Holder” and collectively, the “Holders”) that may be required by
applicable law.

B. Ranking and Voting.

1. Ranking. The Series A Preferred Stock will, with respect to dividend rights
and rights upon liquidation, winding-up or dissolution, rank: (a) senior to the
Corporation’s Common Stock, $0.01 par value per share (“Common Stock”);
(b) senior to any other series of the Preferred Stock, or senior, pari passu or
junior with respect to Preferred Stock issued in a Strategic Transaction, as set
forth in the Certificate of Designations of Preferences, Powers, Rights and
Limitations with respect to such Preferred Stock; and (c) junior to all existing
and future indebtedness of the Corporation. Except with respect to Preferred
Stock issued in a Strategic Transaction, without the prior written consent of
the Holders of a majority of the outstanding shares of Series A Preferred Stock
(voting separately as a single class), the Corporation may not issue any
additional shares of Series A Preferred Stock, or any other Preferred Stock that
is pari passu or senior to the Series A Preferred Stock with respect to any
rights for a period of 6 months after the earlier of such date (i) a
registration statement is effective and available for the resale of all
Conversion Shares, or (ii) Securities Act Rule 144 is available for the
immediate unrestricted resale of all Conversion Shares.

2. Voting. Except as required by applicable law or as set forth herein, the
holders of shares of Series A Preferred Stock will have no right to vote on any
matters, questions or proceedings of this Corporation including, without
limitation, the election of directors except: (a) during a period where a
dividend (or part of a dividend) is in arrears; (b) on a proposal to reduce the
Company’s share capital; (c) on a resolution to approve the terms of a buy-back
agreement; (d) on a proposal to wind up the Company; (e) on a proposal for the
disposal of the Company’s property, business and undertaking; and (f) during the
winding-up of the entity. Where a holder of Series A Preferred Shares has a
right to vote under this clause 2, they shall have one vote per holder on a
resolution on a show of hands and one vote per share of Series A Preferred Stock
on a resolution conducted on a poll.

C. Dividends.

1. Commencing on the date of the issuance of any such shares of Series A
Preferred Stock (each respectively an “Issuance Date”), each outstanding share
of Series A Preferred Stock will accrue cumulative dividends (“Dividends”), at a
rate equal to 8.0% per annum, subject to adjustment as provided in this
Certificate of Designations (“Dividend Rate”), of the Face Value. Dividends will
be payable with respect to any shares of Series A Preferred Stock upon any of
the following: (a) upon redemption of such shares in accordance with Section
I.F; (b) upon conversion of such shares in accordance with Section I.G; and
(c) when, as and if otherwise declared by the board of directors of the
Corporation.

2. Dividends, as well as any applicable Conversion Premium payable hereunder,
will be paid: (a) in the Corporation’s sole and absolute discretion, immediately
in cash; or (b) if Corporation notifies Holder it will not pay all or any
portion in cash, or to the

 

2



--------------------------------------------------------------------------------

extent cash is not paid and received as soon as practicable, and in any event
within 3 Trading Days after the Notice Date for any reason whatsoever, in shares
of Common Stock valued at (i) if there is no Trigger Event, (A) 95.0% of the
average of the 5 lowest individual daily volume weighted average prices of the
Common Stock on the Trading Market during the applicable Measurement Period,
which may be non-consecutive, less $0.05 per share of Common Stock, not to
exceed (B) 100% of the lowest sales price on the last day of such Measurement
Period less $0.05 per share of Common Stock (ii) following any Trigger Event,
(A) 80.0% of the lowest daily volume weighted average price during any
Measurement Period for any conversion by Holder, less $0.10 per share of Common
Stock, not to exceed (B) 80.0% of the lowest sales price on the last day of any
Measurement Period, less $0.10 per share of Common Stock. In no event will the
value of Common Stock pursuant to the foregoing be below the par value per
share. All amounts that are required or permitted to be paid in cash pursuant to
this Certificate of Designations will be paid by wire transfer of immediately
available funds to an account designated by Holder.

3. So long as any shares of Series A Preferred Stock are outstanding, the
Company will not repurchase shares of Common Stock other than as payment of the
exercise or conversion price of a convertible security or payment of withholding
tax, and no dividends or other distributions will be paid, declared or set apart
with respect to any Common Stock, except for Purchase Rights.

D. Protective Provision.

1. So long as any shares of Series A Preferred Stock are outstanding, the
Corporation will not, without the affirmative approval of the Holders of a
majority of the shares of the Series A Preferred Stock then outstanding (voting
separately as one class), (i) alter or change adversely the powers, preferences
or rights given to the Series A Preferred Stock or alter or amend this
Certificate of Designations, (ii) except with respect to any securities issued
in a Strategic Transaction, authorize or create any class of stock ranking as to
distribution of dividends senior to the Series A Preferred Stock, (iii) amend
its certificate of incorporation or other charter documents in breach of any of
the provisions hereof, (iv) increase the authorized number of shares of Series A
Preferred Stock or (v) enter into any agreement with respect to the foregoing.

2. A “Deemed Liquidation Event” will mean: (a) a merger or consolidation in
which the Corporation is a constituent party or a subsidiary of the Corporation
is a constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least 6a majority, by voting power, of the capital stock of
the surviving or resulting corporation or if the surviving or resulting
corporation is a wholly owned subsidiary of another corporation immediately
following such merger or consolidation, the parent corporation of such surviving
or resulting corporation; (b) a Strategic Transaction in which Company issues
securities that are senior to the Series A Preferred Stock in any respect,
(c) Holder does not receive the number of Conversion Shares stated in a
Conversion Notice with 5 Trading Days of the Notice Date; (d)

 

3



--------------------------------------------------------------------------------

trading of the Common Stock is halted or suspended by the Trading Market or any
U.S. governmental agency for 5 or more consecutive trading days; (e) the sale,
lease, transfer, exclusive license or other disposition, in a single transaction
or series of related transactions, by the Corporation or any subsidiary of the
Corporation of all or substantially all the assets of the Corporation and its
subsidiaries taken as a whole, or the sale or disposition (whether by merger or
otherwise) of one or more subsidiaries of the Corporation if substantially all
of the assets of the Corporation and its subsidiaries taken as a whole are held
by such subsidiary or subsidiaries, except where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned subsidiary of the
Corporation.

3. The Corporation will not have the power to close or effect a voluntary Deemed
Liquidation Event unless the agreement or plan of merger or consolidation for
such transaction provides that the consideration payable to the stockholders of
the Corporation will be allocated among the holders of capital stock of the
Corporation in accordance with Section I.E, and the required amount is paid to
Holder prior to or upon closing, effectuation or occurrence of the Deemed
Liquidation Event.

E. Liquidation.

1. Upon any liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, after payment or provision for payment of debts and
other liabilities of the Corporation, pari passu with any distribution or
payment made to the holders of Preferred Stock and Common Stock by reason of
their ownership thereof, the Holders of Series A Preferred Stock will be
entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders an amount with respect to each share of Series
A Preferred Stock equal to $10,000.00 (“Face Value”), plus an amount equal to
any accrued but unpaid Dividends thereon (collectively with the Face Value, the
“Liquidation Value”). If, upon any liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary, the amounts payable with respect
to the shares of Series A Preferred Stock are not paid in full, the holders of
shares of Series A Preferred Stock will share equally and ratably with the
holders of shares of Preferred Stock and Common Stock in any distribution of
assets of the Corporation in proportion to the liquidation preference and an
amount equal to all accumulated and unpaid Dividends, if any, to which each such
holder is entitled.

2. If, upon any liquidation, dissolution or winding up of the Corporation, the
assets of the Corporation will be insufficient to make payment in full to all
Holders, then the assets distributable to the Holders will be distributed among
the Holders at the time outstanding, ratably in proportion to the full amounts
to which they would otherwise be respectively entitled.

F. Redemption.

1. Corporation’s Redemption Option. On the Dividend Maturity Date, the
Corporation may redeem any or all shares of Series A Preferred Stock by paying
Holder in cash an amount per share equal to 100% of the Liquidation Value for
the shares redeemed.

2. Early Redemption. Prior to the Dividend Maturity Date, the Corporation will
have the right at any time (i) prior to or upon closing, effectuation or
occurrence of a

 

4



--------------------------------------------------------------------------------

Deemed Liquidation Event or a Strategic Transaction, or (ii) provided no
Triggering Event has occurred, upon 30 days prior written notice, in its sole
and absolute discretion, to redeem all or any portion of the shares of Series A
Preferred Stock then outstanding by paying Holder in cash an amount per share of
Series A Preferred Stock (the “Early Redemption Price”) equal to the sum of the
following: (a) 100% of the Face Value, plus (b) the Conversion Premium, minus
(c) any Dividends that have been paid, for each share of Series A Preferred
Stock redeemed.

3. Credit Risk Adjustment.

a. The Dividend Rate will adjust downward by an amount equal to the Decreasing
Spread Adjustment for each amount, if any, equal to the Adjustment Factor that
the Measuring Metric rises above the Maximum Triggering Level, down to a minimum
of 0.0%.

b. The Dividend Rate will adjust upward by an amount equal to the Increasing
Spread Adjustment for each amount, if any, equal to the Adjustment Factor that
the Measuring Metric falls below the Minimum Triggering Level, up to a maximum
of 15.0%. In addition, the Dividend Rate will adjust upward by 10.0% upon the
occurrence of any Trigger Event.

c. The adjusted Dividend Rate used for calculation of the Liquidation Value,
Conversion Premium, Early Redemption Price and Dividend, as applicable, and the
amount of Dividends owed will be calculated and determined based upon the
Measuring Metric at close of the Trading Market immediately prior to the Notice
Date.

4. Mandatory Redemption. If the Corporation determines to liquidate, dissolve or
wind-up its business and affairs, or upon closing or occurrence of any Deemed
Liquidation Event, the Corporation will prior to or concurrently with the
closing, effectuation or occurence any such action, redeem the Series A
Preferred Stock for cash, by wire transfer of immediately available funds to an
account designated by Holder, at the Early Redemption Price set forth in Section
I.F.2 if the event is prior to the Dividend Maturity Date, or at the Liquidation
Value if the event is on or after the Dividend Maturity Date.

5. Mechanics of Redemption. In order to redeem any of the Holders’ Series A
Preferred Stock then outstanding, the Corporation must deliver written notice
(each, a “Redemption Notice”) to each Holder setting forth (a) the number of
shares of Series A Preferred Stock that the Corporation is redeeming, (b) the
applicable Dividend Rate, Liquidation Value and Early Redemption Price, and
(c) the calculation of the amount paid. Upon receipt of payment in cash, each
Holder will promptly submit to the Corporation such Holder’s Series A Preferred
Stock certificates. In connection with a mandatory redemption, the notice will
be delivered as soon as the number of shares can be determined, and in all other
instances at least 30 Trading Days prior to payment. For the avoidance of doubt,
the delivery of a Redemption Notice shall not affect Holder’s rights under
Section I.G until after receipt of cash payment by Holder.

 

5



--------------------------------------------------------------------------------

G. Conversion.

1. Mechanics of Conversion.

a. One or more shares of the Series A Preferred Stock may be converted, in part
or in whole, into shares of Common Stock, at any time or times after the
Issuance Date, in the sole and absolute discretion of Holder or, subject to the
terms and conditions hereof, the Corporation; (i) if at the option of Holder, by
delivery of one or more written notices to the Corporation or its transfer agent
(each, a “Holder Conversion Notice”), of the Holder’s election to convert any or
all of its Series A Preferred Stock; or (ii) if at the option of the
Corporation, if the Equity Conditions are met, delivery of written notice to
Holder (each, a “Corporation Conversion Notice,” with the Holder Conversion
Notice, each a “Conversion Notice,” and with the Redemption Notice, each a
“Notice”), of the Corporation’s election to convert the Series A Preferred
Stock. Each Notice will set forth the number of shares of Series A Preferred
Stock being converted, the minimum number of Conversion Shares and the amount of
Dividends and any applicable Conversion Premium due as of the time the Notice is
given (the “Notice Date”), and the calculation thereof.

b. If the Corporation notifies Holder by 10:00 a.m. Eastern time on the Trading
Day after the Notice Date that it is paying all or any portion of Dividends or
Conversion Premium for the shares in the Conversion Notice in cash, and actually
pays in cash no later than close of the 3rd Trading Day after the Notice Date,
time being of the essence, the amount of Dividends and Conversion Premium due as
of the Notice Date, no further amount will be due with respect to any such
Dividends and Conversion Premium.

c. As soon as practicable, and in any event within 1 Trading Day of the Notice
Date, time being of the essence, the Corporation will do all of the following:
(i) transmit the Delivery Notice by facsimile or electronic mail to the Holder,
and to the Corporation’s transfer agent (the “Transfer Agent”) with instructions
to comply with the Delivery Notice; (ii) either (A) if the Corporation is
approved through The Depository Trust Corporation (“DTC”), authorize and
instruct the credit by the Transfer Agent of such aggregate number of Conversion
Shares to which Holder is then entitled, as set forth in the Delivery Notice, to
Holder’s or its designee’s balance account with the DTC Fast Automated
Securities Transfer (FAST) Program, through its Deposit/Withdrawal at Custodian
(DWAC) system, or (B) only if the Corporation is not approved through DTC, issue
and surrender to a common carrier for overnight delivery to the address as
specified in the Delivery Notice a certificate bearing no restrictive legend,
registered in the name of Holder or its designee, for the number of Conversion
Shares to which Holder is then entitled, as set forth in the Delivery Notice;
and (iii) at all times thereafter diligently take or cause to be taken all
actions reasonably necessary to cause the Conversion Shares to be issued as soon
as practicable.

d. If during the Measurement Period the Holder is entitled to receive additional
Conversion Shares with regard to a Conversion Notice as a result of the
recalculation of the number of Conversion Shares due to a decrease in the value
of the Common Stock following the initial Notice Date, Holder may at any time
deliver one or more additional written notice to the Corporation or its transfer
agent (each, an “Additional Notice” and with the Conversion Notice, each a
“Delivery Notice”) setting forth the additional number of Conversion Shares to
be delivered, and the calculation thereof.

 

6



--------------------------------------------------------------------------------

e. If the Corporation for any reason does not issue or cause to be issued to the
Holder within 3 Trading Days after the date of a Delivery Notice, the number of
Conversion Shares to which the Holder is entitled as stated in the Delivery
Notice, then, in addition to all other remedies available to the Holder, as
liquidated damages and not as a penalty, the Corporation will pay in cash to the
Holder on each day after such 3rd Trading Day that the issuance of such
Conversion Shares is not timely effected an amount equal to 2% of the product of
(i) the aggregate number of Conversion Shares not issued to the Holder on a
timely basis and to which the Holder is entitled and (ii) the highest Closing
Price of the Common Stock between the date on which the Corporation should have
issued such shares to the Holder and the actual date of receipt of Conversion
Shares by Holder. It is intended that the foregoing will serve to reasonably
compensate Holder for any delay in delivery of Conversion Shares, and not as
punishment for any breach by the Corporation. The Corporation acknowledges that
the actual damages likely to result from delay in delivery are difficult to
estimate and would be difficult for Holder to prove.

f. Notwithstanding any other provision: all of the requirements of Section I.F
and this Section I.G are each independent covenants; the Corporation’s
obligations to issue and deliver Conversion Shares upon any Conversion Notice
are absolute, unconditional and irrevocable; any breach or alleged breach of any
representation or agreement, or any violation or alleged violation of any law or
regulation, by any party or any other person will not excuse full and timely
performance of any of the Corporation’s obligations under these sections; and
under no circumstances may the Corporation seek or obtain any temporary, interim
or preliminary injunctive or equitable relief to prevent or interfere with any
issuance of Conversion Shares to Holder.

g. No fractional shares of Common Stock are to be issued upon conversion of
Series A Preferred Stock, but rather the Corporation will issue to Holder scrip
or warrants registered on the books of the Corporation (certificated or
uncertificated) which will entitle Holder to receive a full share upon the
surrender of such scrip or warrants aggregating a full share. The Holder will
not be required to deliver the original certificates for the Series A Preferred
Stock in order to effect a conversion hereunder. The Corporation will pay any
and all taxes which may be payable with respect to the issuance and delivery of
any Conversion Shares.

h. If for any reason whatsoever Holder does not timely receive the number of
Conversion Shares stated in any Notice, Holder will be entitled to a compulsory
remedy from the Court of Chancery of immediate specific performance, temporary,
interim and, preliminary and final injunctive relief requiring Corporation and
its transfer agent, attorneys, officers and directors to immediately issue and
deliver the number of Conversion Shares stated by Holder, which requirement will
not be stayed for any reason, without the necessity of posting any bond, and
which Corporation may not seek to stay or appeal.

2. Holder Conversion. In the event of a conversion of any Series A Preferred
Stock pursuant to a Holder Conversion Notice, the Corporation will (a) satisfy
the payment of Dividends and Conversion Premium as provided in Section I.C.2,
and (b) issue to

 

7



--------------------------------------------------------------------------------

the Holder of such Series A Preferred Stock a number of Conversion Shares equal
to (i) the Face Value multiplied by (ii) the number of such Series A Preferred
Stock subject to the Holder Conversion Notice divided by (iii) the applicable
Conversion Price with respect to such Series A Preferred Stock; all in
accordance with the procedures set forth in Section I.G.1.

3. Corporation Conversion. The Corporation will have the right to send the
Holder a Corporation Conversion Notice at any time in its sole and absolute
discretion, if the Equity Conditions are met as of the time such Corporation
Conversion Notice is given. Upon any conversion of any Series A Preferred Stock
pursuant to a Corporation Conversion Notice, the Corporation will on the date of
such notice (a) satisfy the payment of Dividends and Conversion Premium as
provided in Section I.C.2, and (b) issue to the Holder of such Series A
Preferred Stock a number of Conversion Shares equal to (i) the Face Value
multiplied by (ii) the number of such Series A Preferred Stock subject to the
Holder Conversion Notice divided by (iii) the applicable Conversion Price with
respect to such Series A Preferred Stock; all in accordance with the procedures
set forth in Section I.G.1.

4. Stock Splits. If the Corporation at any time on or after the filing of this
Certificate of Designations subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the applicable Conversion Price,
Adjustment Factor, Maximum Triggering Level, Minimum Triggering Level, and other
share based metrics in effect immediately prior to such subdivision will be
proportionately reduced and the number of shares of Common Stock issuable will
be proportionately increased. If the Corporation at any time on or after such
Issuance Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the applicable Conversion Price, Adjustment Factor, Maximum Triggering
Level, Minimum Triggering Level, and other share based metrics in effect
immediately prior to such combination will be proportionately increased and the
number of Conversion Shares will be proportionately decreased. Any adjustment
under this Section will be made in accordance with any applicable Nasdaq and ASX
listing rules, and become effective at the close of business on the date the
subdivision or combination becomes effective.

5. Rights. In addition to any adjustments pursuant to Section I.G.4, if at any
time the Corporation grants, issues or sells any options, convertible securities
or rights to purchase stock, warrants, securities or other property pro rata to
the record holders of any class of shares of Common Stock (the “Purchase
Rights”), then Holder will be entitled to acquire, upon the terms applicable to
such Purchase Rights, the aggregate Purchase Rights which Holder could have
acquired if Holder had held the number of shares of Common Stock acquirable upon
conversion of all Preferred Stock held by Holder immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.

6. Notices. The holders of shares of Series A Preferred Stock are entitled to
the same rights as the holders of Common Stock with respect to rights to receive
notices, reports and audited accounts from the Company and with respect to
attending stockholder meetings.

 

8



--------------------------------------------------------------------------------

7. Definitions. The following terms will have the following meanings:

a. “Adjustment Factor” means $0.05 per share of Common Stock.

b. “Closing Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, or, if the Trading Market begins
to operate on an extended hours basis and does not designate the closing bid
price, then the last bid price of such security prior to 4:00 p.m., Eastern
time, or, if the Trading Market is not the principal securities exchange or
trading market for such security, the last closing bid price of such security on
the principal securities exchange or trading market where such security is
listed or traded, or if the foregoing do not apply, the last closing bid price
of such security in the over-the-counter market on the electronic bulletin board
for such security, or, if no closing bid price is reported for such security,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).

c. “Conversion Premium” for each share of Series A Preferred Stock means the
Face Value, multiplied by the product of (i) the applicable Dividend Rate, and
(ii) the number of whole years between the Issuance Date and the Dividend
Maturity Date.

d. “Conversion Price” means a price per share of Common Stock equal to $1.00 per
share of Common Stock, subject to adjustment as otherwise provided herein.

e. “Conversion Shares” means all shares of Common Stock that are required to be
or may be issued upon conversion of Series A Preferred Stock.

f. “Decreasing Spread Adjustment” means 100 basis points.

g. “Dividend Maturity Date” means the date that is 7 years after the Issuance
Date.

h. “Equity Conditions” means on each day during the Measurement Period, (i) the
Common Stock is not under chill or freeze from DTC, the Common Stock is
designated for trading on a Nasdaq market and shall not have been suspended from
trading on such market, and delisting or suspension by the Trading Market has
not been threatened or pending, either in writing by such market or because
Company has fallen below the then effective minimum listing maintenance
requirements of such market; (ii) the Corporation has delivered Conversion
Shares upon all conversions or redemptions of the Series A Preferred Stock in
accordance with their terms to the Holder on a timely basis; (iii) the
Corporation will have no knowledge of any fact that would cause both of the
following (A) a registration statement not to be effective and available for the
resale of all Conversion Shares, and (B) Section 3(a)(9) under the Securities
Act of 1933, as amended, not to be available for the issuance of all Conversion
Shares, or Securities Act Rule 144 not to be available for the resale of all the
Conversion Shares underlying the Series A Preferred Stock without restriction;
(iv) there has been a minimum of $20 million, or 5 times the Face Value of
Preferred Share being converted, whichever is lower; in aggregate trading volume
in the prior 20 Trading Days; (v) all shares of Common Stock to which Holder is
entitled have been timely received into Holder’s designated account in
electronic form fully cleared for trading; (vi) the Corporation otherwise shall
have

 

9



--------------------------------------------------------------------------------

been in compliance with and shall not have breached any provision, covenant,
representation or warranty of any Transaction Document; (vii) the Measuring
Metric is at least $0.50; and (viii) no Trigger Event shall have occurred.

i. “Increasing Spread Adjustment” means 150 basis points.

j. “Measurement Period” means the period beginning on the Issuance Date and
ending, if no Trigger Event has occurred 3 Trading Days, and if a Trigger Event
has occurred 30 Trading Days, after the number of Conversion Shares stated in
the initial Notice have actually been received into Holder’s designated
brokerage account in electronic form and fully cleared for trading; provided
that for each day during the Measurement Period on which less than all of the
conditions set forth in Section I.G.6.h exist, 1 Trading Day will be added to
what otherwise would have been the end of the Measurement Period.

k. “Measuring Metric” means the volume weighted average price of the Common
Stock on any Trading Day following the Issuance Date of the Series A Preferred
Stock.

l. “Maximum Triggering Level” means $1.50 per share of Common Stock.

m. “Minimum Triggering Level” means $0.70 per share of Common Stock.

n. “Stock Purchase Agreement” means the Stock Purchase Agreement or other
agreement pursuant to which any share of Series A Preferred Stock is issued,
including all exhibits thereto and all related Transaction Documents as defined
therein.

o. “Strategic Transaction” means a strategic transaction with one or more of the
potential categories of companies or firms described to Investor in writing
prior to the Effective Date in connection with the review of strategic
alternatives that was announced by Company on September 2, 2015 or any bridge
financing in connection therewith.

p. “Trading Day” means any day on which the Common Stock is traded on the
Trading Market.

q. “Trading Market” means at the applicable time, the principal U.S. trading
exchange or market for the Common Stock. All Trading Market data will be
measured as provided by the appropriate function of the Bloomberg Professional
service of Bloomberg Financial Markets or its successor performing similar
functions.

7. Issuance Limitation. Notwithstanding any other provision, at no time may the
Corporation issue shares of Common Stock to Holder which, when aggregated with
all other shares of Common Stock then deemed beneficially owned by Holder, would
result in Holder owning more than 4.99% of all Common Stock outstanding
immediately after giving effect to such issuance, as determined in accordance
with Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder; provided, however, that Holder may increase such amount to 9.99%
upon not less than 61 days’ prior notice to the Corporation. No provision of
this paragraph may be waived by Holder or the Corporation.

 

10



--------------------------------------------------------------------------------

8. Conversion at Maturity. On the Dividend Maturity Date, all remaining
outstanding Series A Preferred Stock will automatically be converted into shares
of Common Stock.

9. Principal Market Regulation. Company will not issue any shares of Common
Stock pursuant to this Certificate of Designations if the issuance of such
shares, collectively with certain additional shares of Common Stock issued or
issuable pursuant other Company’s transactions that are aggregated under the
Nasdaq Rules, would exceed the aggregate number of shares of Common Stock the
Company may issue upon conversion of the Series A Preferred Stock without
breaching Company’s obligations under Nasdaq Listing Rule 5635(d), except that
such limitation will not apply (1) following shareholder approval in accordance
with the requirements of Nasdaq Listing Rule 5635(d) or a waiver from Nasdaq of
Listing Rule 5635(d) or (2) if Investor or Company obtains a written opinion
from counsel that such approval is not required.

H. Trigger Events. Any occurrence of any one or more of the following shall
constitute a “Trigger Event”:

1. Holder does not timely receive Conversion Shares for any reason whatsoever
following a Conversion Notice, including without limitation the issuance of
restricted shares if counsel for Corporation or Holder provides a legal opinion
that shares may be issued without restrictive legend;

2. Any material breach or failure to timely perform any covenant or provision of
this Certificate of Designations, the Stock Purchase Agreement, or any
Transaction Document, related to payment of cash, registration or delivery of
Conversion Shares, time being of the essence;

3. Any material breach or failure to perform any covenant or provision of this
Certificate of Designations, the Stock Purchase Agreement, or any Transaction
Document, which in the case of a default that is curable, is not related to
payment of cash, registration or delivery of Conversion Shares, and has not
occurred before, is not cured within 5 Trading Days of written notice thereof;

4. Any representation or warranty made in the Stock Purchase Agreement or any
Transaction Document shall be untrue or incorrect in any material respect as of
the date when made or deemed made;

5. The occurrence of any default or event of default under any material
agreement, lease, document or instrument to which the Corporation or any
subsidiary is obligated, including without limitation of an aggregate of at
least $500,000 of indebtedness, provided that the foregoing shall not include
trade payables incurred in the ordinary course of business unless there is a
final judgment entered by a court with respect to such default;

 

11



--------------------------------------------------------------------------------

6. While any Registration Statement is required to be maintained effective, the
effectiveness of the Registration Statement lapses for any reason, including,
without limitation, the issuance of a stop order, or the Registration Statement,
or the prospectus contained therein, is unavailable to Holder sale of all
Conversion Shares for any 5 or more Trading Days, which may be non-consecutive;

7. The suspension from trading or the failure of the Common Stock to be trading
or listed on the NASDAQ Global Market or New York Stock Exchange, other than a
temporary suspension from trading of not more than two days upon the request of
the Company or the applicable Trading Market in connection with the
dissemination of material news;

8. The Corporation’s written notice to Holder, including without limitation, by
way of public announcement or through any of its agents, of its intention not to
comply, as required, with a Conversion Notice at any time, including without
limitation any objection or instruction to its transfer agent not to comply with
any notice from Holder;

9. Bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Corporation or any subsidiary and, if instituted against the Corporation or any
subsidiary by a third party, an order for relief is entered or the proceedings
are not be dismissed within 30 days of their initiation;

10. The appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, or other similar official of the Corporation or
any subsidiary or of any substantial part of its property, or the making by it
of an assignment for the benefit of creditors, or the execution of a composition
of debts, or the occurrence of any other similar federal, state or foreign
proceeding, or the admission by it in writing of its inability to pay its debts
generally as they become due, the taking of corporate action by the Corporation
or any Subsidiary in furtherance of any such action or the taking of any action
by any person to commence a foreclosure sale or any other similar action under
any applicable law;

11. A judgment or judgments for the payment of money aggregating in excess of
$500,000 are rendered against the Corporation or any of its subsidiaries and are
not stayed or satisfied within 45 days of entry;

12. The Corporation does not for any reason timely comply with the reporting
requirements of the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder, including without limitation timely filing
when first due all periodic reports;

13. Any regulatory, administrative or enforcement proceeding is initiated
against Corporation or any subsidiary (except to the extent an adverse
determination would not have a material adverse effect on the Company’s
business, properties, assets, financial condition or results of operations or
prevent the performance by the Company of any material obligation under the
Transaction Documents); or

14. Any material provision of this Certificate of Designations shall at any time
for any reason, other than pursuant to the express terms thereof, cease to be
valid and binding on or enforceable against the parties thereto, or the validity
or enforceability thereof shall be

 

12



--------------------------------------------------------------------------------

contested by any party thereto, or a proceeding shall be commenced by the
Corporation or any subsidiary or any governmental authority having jurisdiction
over any of them, seeking to establish the invalidity or unenforceability
thereof, or the Corporation or any subsidiary denies that it has any liability
or obligation purported to be created under this Certificate of Designations.

I. Stock Register. The Corporation will keep at its principal office, or at the
offices of the transfer agent, a register of the Series A Preferred Stock, which
will be prima facie indicia of ownership of all outstanding shares of Series A
Preferred Stock. Upon the surrender of any certificate representing Series A
Preferred Stock at such place, the Corporation, at the request of the record
Holder of such certificate, will execute and deliver (at the Corporation’s
expense) a new certificate or certificates in exchange therefor representing in
the aggregate the number of shares represented by the surrendered certificate.
Each such new certificate will be registered in such name and will represent
such number of shares as is requested by the Holder of the surrendered
certificate and will be substantially identical in form to the surrendered
certificate.

 

II. Miscellaneous.

A. Notices. Any and all notices to the Corporation will be addressed to the
Corporation’s Chief Executive Officer at the Corporation’s principal place of
business on file with the Secretary of State of the State of Delaware. Any and
all notices or other communications or deliveries to be provided by the
Corporation to any Holder hereunder will be in writing and delivered personally,
by electronic mail or facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the electronic mail, facsimile
telephone number or address of such Holder appearing on the books of the
Corporation, or if no such electronic mail, facsimile telephone number or
address appears, at the principal place of business of the Holder. Any notice or
other communication or deliveries hereunder will be deemed given and effective
on the earliest of (1) the date of transmission, if such notice or communication
is delivered via facsimile or electronic mail prior to 5:30 p.m. Eastern time,
(2) the date after the date of transmission, if such notice or communication is
delivered via facsimile or electronic mail later than 5:30 p.m. but prior to
11:59 p.m. Eastern time on such date, (3) the second business day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(4) upon actual receipt by the party to whom such notice is required to be
given, regardless of how sent.

B. Lost or Mutilated Preferred Stock Certificate. Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder will be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series A Preferred Stock,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to the Corporation (provided that if the Holder is a
financial institution or other institutional investor its own agreement will be
satisfactory) or in the case of any such mutilation upon surrender of such
certificate, the Corporation will, at its expense, execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
shares of such class represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.

 

13



--------------------------------------------------------------------------------

C. Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and will not be deemed to
limit or affect any of the provisions hereof.

RESOLVED, FURTHER, that the chairman, chief executive officer, chief financial
officer, president or any vice-president, and the secretary or any assistant
secretary, of the Corporation be and they hereby are authorized and directed to
prepare and file a Designation of Preferences, Rights and Limitations of Series
A Preferred Stock in accordance with the foregoing resolution and the provisions
of Delaware law.

IN WITNESS WHEREOF, the undersigned have executed this Certificate this 6th day
of November 2015.

 

Signed:  

 

Name:  

 

Title:  

 

Signed:  

 

Name:  

 

Title:  

 

 

14



--------------------------------------------------------------------------------

Exhibit 3

Form of Transfer Agent Instructions

[Letterhead of Unilife Corporation]

November 9, 2015

Jeanette Rocha

Assistant Vice President, Client Services

Computershare Inc.

480 Washington Blvd, 29th Floor

Jersey City, NJ 07310

 

  Re: Unilife Corporation

Ladies and Gentlemen:

In accordance with the Stock Purchase Agreement (“Agreement”), dated November 9,
2015, by and between Unilife Corporation, a Delaware corporation (“Company”),
and                      (“Investor”), pursuant to which Company is required to
reserve, issue and deliver shares (“Shares”) of Company’s Common Stock (“Common
Stock”) upon conversion of shares of the Series A Preferred Stock purchased by
Investor, this will serve as our irrevocable, absolute and unconditional
instruction, authorization and direction to you to (a) immediately reserve
60 million Shares for issuance to Investor, (b) upon receipt of written notice,
from either Company or from Investor with a copy to Company, reserve any
additional Shares requested to be reserved by either Company or Investor, and
(c) whenever either Company or Investor delivers written instructions to you
with a copy of a Delivery Notice, immediately issue the Shares requested by
either Company or Investor. Capitalized terms used herein without definition
will have the respective meanings ascribed to them in the Agreement.

The Shares will remain in the created reserve until the earlier of their
issuance or such date as both Investor and Company provide written instructions
that the Shares or any part of them may be taken out of the reserve and will no
longer be subject to the terms of these instructions.

Upon your receipt of an instruction from either Company or Investor, you are to
immediately process the instruction in accordance with your rush procedures, and
use your commercially reasonable best efforts to issue and deliver to Investor
the number of Shares set forth in the Delivery Notice as soon as reasonably
practicable, and in any event within 3 trading days after receipt of the
instruction, either: (a) only if you receive written notice that the
Registration Statement is not effective and neither Company nor Investor
provides an opinion of counsel to the effect that the Shares may be issued
without restrictive legend, by delivering by overnight carrier to the address
specified in the notice a physical certificate bearing a restrictive legend;
(b) only if Company is not approved through DTC, and either Company or Investor



--------------------------------------------------------------------------------

provides an opinion of counsel to the effect that the Shares may be issued
without restrictive legend, by delivering by overnight carrier to the address
specified in the notice a physical certificate bearing no restrictive legend, by
delivering by overnight carrier to the address specified in the notice a
physical certificate bearing no restrictive legend; or (c) if Company is DTC
eligible and either Company or Investor provides an opinion of counsel to the
effect that the Shares may be issued without restrictive legend, by issuing
pursuant to the DTC Fast Automated Securities Transfer (FAST) Program, crediting
to Investor’s or its designee’s balance account with DTC through its Deposit
Withdrawal At Custodian (DWAC) system, and notifying Investor to cause its bank
or broker to initiate the transaction through the DWAC system.

Company hereby confirms that the Shares should not be subject to any
stop-transfer restrictions and will, unless bearing a restrictive legend, be
freely transferable on the books and records of Company, and if the Shares are
certificated, the certificates will not bear any legend restricting transfer of
the Shares represented thereby, if a legal opinion is provided as set forth in
the preceding paragraph.

Company hereby confirms that no instructions other than as contemplated herein
will or may be given to you by Company with respect to the Shares. Company may
not instruct you to disregard any reserve or Delivery Notice and you may not do
so. You are to comply promptly with any Delivery Notice or share reservation
notice received from Investor, notwithstanding any contrary instructions from
Company.

Company will not replace you as Company’s transfer agent, until a reputable
registered transfer agent has agreed in writing to serve as Company’s transfer
agent and to be bound by all terms and conditions of this letter agreement. In
the event that you resign as Company’s transfer agent, Company will engage a
suitable replacement reputable registered transfer agent that will agree to
serve as transfer agent for Company and be bound by the terms and conditions of
these irrevocable instructions as soon as practicable and in any event within 3
Trading Days. You may not disclose any information, deliver any documents, or
transfer any files to any successor transfer agent until after Investor
acknowledges in writing that a suitable successor transfer agent has agreed in
writing to be bound by the terms and conditions of these instructions.

Company must keep its bill current with you. If Company is not current and is on
suspension, Investor will have the right to pay Company’s outstanding bill, in
order for you to act upon these instructions.

Company and you hereby acknowledge and confirm that complying with the terms of
these instructions does not and will not prohibit you from satisfying any and
all fiduciary responsibilities and duties you may owe to Company.

Company will indemnify you and your officers, directors, principals, partners,
advisors, attorneys, agents and representatives, and hold each of them harmless
from and against any and all loss, cost, liability, damage, claim or expense
(including the reasonable fees and disbursements of attorneys) incurred by or
asserted against you or any of them arising out of or in connection with
complying with any Delivery Notice or any other instruction from Investor,
except that Company will not be liable hereunder for any failure by you to
comply with a

 

2



--------------------------------------------------------------------------------

Delivery Notice or any other instructions from Investor, or as to amounts in
respect of which it is finally determined by a court of competent jurisdiction
to be due solely to your fraud, willful misconduct or gross negligence. You are
entitled to indemnity and will have no liability to Company in respect of any
action taken in compliance with any Delivery Notice or instruction from
Investor, notwithstanding any contrary instructions from Company. Accordingly,
you shall have no duty or obligation to confirm the accuracy of any calculations
or information set forth in any Delivery Notice. You shall also be entitled
hereunder to all of the other protections, immunities and rights that you are
entitled to as transfer agent under your transfer agency agreement with the
Company as if expressly set forth herein.

Investor is intended to be and is a third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the prior written consent of Investor. The above instructions cannot be
revoked, cancelled or modified without prior written approval of Investor.
Notwithstanding the foregoing, you shall not be liable to the Investor, and the
Investor has no rights against you, under or with respect to this letter, the
Transfer Agency and Service Agreement between the Company and you or any
instruction given to you under or with respect to either thereof, except that
Investor shall have the right to obtain injunctive relief in an action against
Company directing Company to abide by the above instructions and that you agree
to abide by any lawful court order in an injunctive action against the Company
by Investor.

The Board of Directors of Company has approved the foregoing irrevocable
instructions and does hereby extend Company’s irrevocable agreement to indemnify
your firm for all loss, liability or expense in carrying out the authority and
direction herein contained on the terms herein set forth. You have not
previously received contrary instructions from Company or its agents, nor are
you aware of any facts or circumstances that would make the transaction improper
or illegal under applicable laws or regulations.

The terms of this letter shall be governed by the laws of the State of Delaware
without regard to the conflicts of laws principles thereof, and any action
arising out of or relating to these instructions by be filed in Delaware
Chancery Court or the U.S. District Court for the District of Delaware.

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.

 

Unilife Corporation By:  

 

Name:  

 

Title:  

 

 

3



--------------------------------------------------------------------------------

Exhibit 4

Form of Legal Opinion

1. The Company is a corporation validly existing and in good standing under the
laws of the state of its incorporation.

2. The Company has the requisite corporate power and authority to execute and
deliver the Purchase Agreement and the other Transaction Documents to which it
is a party and perform its obligations thereunder, to sell and issue the
Preferred Shares under the Purchase Agreement and to issue the Conversion
Shares.

3. The Preferred Shares to be issued pursuant to the Purchase Agreement have
been duly authorized by the Company, and when issued as contemplated by the
Purchase Agreement will be validly issued, fully paid and nonassessable and will
not have been issued in violation of any preemptive rights pursuant to law or in
the Company’s Certificate of Incorporation or to our knowledge, contractual
preemptive rights of any stockholder of the Company. The Conversion Shares
issuable upon conversion of the Shares have been duly authorized and reserved
for issuance, and, assuming no change in the applicable law or the pertinent
facts, upon issuance and delivery upon conversion thereof in accordance with the
terms of the Certificate of Designations, will be validly issued, fully paid and
nonassessable. The rights and preferences of the Shares and the qualifications,
limitations or restrictions of such preferences and rights are as stated in the
Certificate of Designations. Such issuance of the Shares and the Conversion
Shares will not be subject to any statutory or, to our knowledge, contractual
preemptive rights of any stockholder of the Company, in each case, existing as
of the date hereof.

4. The execution and delivery of the Transaction Documents to which the Company
is a party and performance by the Company of its obligations thereunder have
been duly authorized by all necessary corporate action on the part of the
Company, and the Transaction Documents to which it is a party have been duly
executed and delivered by the Company.

5. Each Transaction Document constitutes a valid and binding agreement of the
Company enforceable against the Company in accordance with its terms.

6. The execution and delivery by the Company of the Purchase Agreement and the
other Transaction Documents to which it is a party and the performance of its
obligations thereunder will not (a) violate the Certificate of Incorporation or
the Bylaws, each as in effect on the date hereof, (b) violate in any material
respect any Applicable Law (as hereinafter defined) (c) violate any judgment,
order or decree of any state or federal court or governmental or administrative
authority binding on the Company of which we have knowledge (except to the
extent such violation would not have a material adverse effect on the Company’s
business, properties, assets, financial condition or results of operations or
prevent the performance by the Company of any material obligation under the
Transaction Documents).

7. To our knowledge, no consent, approval, waiver, license or authorization or
other action by, or filing with, any governmental authority is required to be
obtained or made by or on

 

1



--------------------------------------------------------------------------------

behalf of the Company under any Applicable Law in connection with the execution
and delivery by the Company of the Purchase Agreement, the consummation by the
Company of the Transactions or the performance by the Company of its obligations
thereunder, except, except (i) as have been, or will be prior to the Closing,
duly obtained or made, including the filing of the Certificate of Designations
with the Secretary of State of Company’s state of incorporation, (ii) any
filings which may be required under applicable federal securities, state
securities or blue sky laws, and (iii) the filing and effectiveness of a proxy
statement to obtain the Approval and the Registration Statement, except to the
extent failure to be so obtained or made would not have a material adverse
effect on the Company’s business, properties, assets, financial condition or
results of operations or its ability to consummate the transactions contemplated
under the Transaction Documents.

8. The Company is not an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

9. To our knowledge, there is no litigation, proceeding, or governmental
investigation pending or threatened in writing against the Company that
challenges the validity or enforceability of, or seeks to enjoin the performance
of, the Transaction Documents.

10. The Registration Statement filed with the Commission, which registers the
sale of the Shares to Investor has become effective under the Securities Act,
and we are not aware of any stop order suspending the effectiveness of the
Registration Statement.

[Separate Negative Assurance]

Subject to the foregoing, we confirm to you that, on the basis of the
information we gained in the course of performing the services referred to above
(the “Legal Services”), no facts have come to the attention of the Primary
Lawyer Group (as hereinafter defined) which cause us to believe that the
Registration Statement, at the effective time thereof or the Prospectus
Supplement, as of its date or as of the date hereof, contained or contains any
untrue statement of a material fact or omitted or omits to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (in each case other than the financial statements and the related
notes thereto, the financial statement schedules and the other financial,
statistical, quantitative and accounting data included therein or which should
be included therein, as to which we express no view). “Primary Lawyer Group”
means any lawyer in this firm who (i) signs this letter on behalf of the firm or
(ii) actively renders Legal Services. In connection with delivering this letter,
the lawyers in the Primary Lawyer Group, with your consent, have not made any
inquiry of other lawyers practicing law with this firm or any review of files
maintained by this firm.

 

2



--------------------------------------------------------------------------------

Exhibit 5

Form of Officer’s Certificate

Unilife Corporation

November 9, 2015

The undersigned hereby certifies that:

The undersigned is the duly appointed Chief Executive Officer of Unilife
Corporation, a Delaware corporation (“Company”).

This Officer’s Certificate (“Certificate”) is being delivered to
                     (“Investor”), by Company, to fulfill the requirement under
the Stock Purchase Agreement, dated November 9, 2015, between Investor and
Company (“Agreement”). Terms used and not defined in this Certificate have the
meanings set forth in the Agreement.

The representations and warranties of Company set forth in the Agreement are
true and correct in all material respects as if made on the above date (except
for any representations and warranties that are expressly made as of a
particular date, in which case such representations and warranties will be true
and correct as of such particular date), and no default has occurred under the
Agreement, or any other agreement with Investor or any Affiliate of Investor.

Company is not, and will not be as a result of the Closing, in default of the
Agreement, any other agreement with Investor or any Affiliate of Investor.

All of the conditions to the Closing required to be satisfied by Company prior
to the Closing have been satisfied in their entirety.

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date set forth above.

 

Signed:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit 6

Form of Secretary’s Certificate

November 9, 2015

The undersigned hereby certifies that:

The undersigned is the duly appointed Secretary of Unilife Corporation, a
Delaware corporation (the “Company”).

This Secretary’s Certificate (“Certificate”) is being delivered to
                     (“Investor”), by Company, to fulfill the requirement under
the Stock Purchase Agreement, dated November 9, 2015, between Investor and
Company (“Agreement”). Terms used and not defined in this Certificate have the
meanings set forth in the Agreement.

Attached hereto as Exhibit “A” is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Effective Date.

Attached hereto as Exhibit “B” is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Effective Date.

Attached hereto as Exhibit “C” is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Transaction Documents, and the transactions contemplated thereby. Such
resolutions have not been amended or rescinded and remain in full force and
effect as of the date hereof.

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date set forth above.

 

Signed:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

Disclosure Schedules to Discover/Unilife Stock Purchase Agreement

Pursuant to Article III of the Stock Purchase Agreement dated as of November 9,
2015 (the “Purchase Agreement”), by and between Unilife Corporation, a Delaware
corporation (the “Company”) and Discover Growth Fund, a Cayman Islands exempted
mutual fund (“Investor”), the Company hereby provides to Investor this
Disclosure Schedule (this “Disclosure Schedule”).

This Disclosure Schedule is part of the Purchase Agreement and is incorporated
by reference therein. The section and subsection numbers in this Disclosure
Schedule correspond to the section or subsection of the Purchase Agreement to
which the disclosures relate regardless of whether a reference to this
Disclosure Schedule is made in such section or subsection of the Purchase
Agreement, and disclosure of any matter in this Disclosure Schedule pursuant to
one section of the Purchase Agreement shall be deemed disclosure pursuant to any
other section of the Purchase Agreement to the extent the applicability of such
disclosure to such other section is reasonably apparent from a reading of such
disclosure or to the extent there is a specific cross-reference.

Nothing in this Disclosure Schedule is intended to expand or diminish (other
than as an exception to a representation, warranty, covenant or other obligation
in the Purchase Agreement) the scope of any representation, warranty, covenant
or other obligation of the Company contained in the Purchase Agreement or to
create any covenant or other obligation on the part of the Company. Inclusion of
any item in this Disclosure Schedule (i) except to the extent expressly stated
in this Disclosure Schedule, does not represent a determination by the Company
that such item is “material,” nor shall it be deemed to establish a standard of
materiality; (ii) does not represent a determination by the Company that such
item did not arise in the ordinary course of business; and (iii) shall not
constitute or be deemed to be an admission to any third party concerning any
item set forth herein.

Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Purchase Agreement. Except as
otherwise limited herein, all information and disclosures in this Disclosure
Schedule are made as of the date hereof.

Section III.A.2 – The Company will need to obtain the Approval.

In addition, see the “Risk Factors” and “Recent Developments” sections of the
Prospectus Supplement, dated November 6, 2015, a copy of which is attached
hereto (the “Prospectus Supplement”).

Section III.A.3 and III.A.5 – Prior to execution of the Transaction Documents,
the Company was required to obtain the consent of Lincoln Park Capital Fund, LLC
(“LPC”) pursuant to the Purchase Agreement dated July 29, 2015 (the “LPC
Purchase Agreement”). Such consent has been obtained.

The Company’s ability to issue the any shares in excess of approximately 18% of
the currently issued and outstanding is conditioned upon the approval by the
Company’s shareholders of Proposal No. 4 in the Company’s definitive proxy
statement filed on October 2, 2015.

On September 14, 2015 the Company was served with a purported injunctive action
filed in the Superior Court of the State of Connecticut by Biodel, Inc. seeking
to temporarily enjoin the Company from



--------------------------------------------------------------------------------

entering into a transaction that will jeopardize the Company’s ability to
perform its obligations under the Company’s agreement with Biodel and a claim
for damages under the Connecticut Unfair Trade Practices Act. On September 30,
2015 the Company filed a motion to dismiss the complaint in its entirety for
failure to state a legally cognizable claim and that Biodel’s claims for relief
are meritless, and that motion is currently pending. The Company believes that
Biodel’s claims and demands for relief are wholly without merit and the Company
is vigorously defending the action.

In addition, see the “Risk Factors” and “Recent Developments” sections of the
Prospectus Supplement.

Section III.A.7 – Information included in the Prospectus Supplement, a copy of
which has been provided and will be filed on the Effective Date, contains
material non-public information, which may be adverse.

Section III.A.8 – For purposes of Nasdaq Rule 5635, the shares issued in the
shares issuable pursuant to the Agreement will be integrated with the shares
issued by the Company to LPC pursuant to the Purchase Agreement; and the Company
will not issue any further shares to LPC under the Purchase Agreement unless and
until the Company has received shareholder approval. By way of clarification, in
order to obtain consent from LPC for the Transaction Documents, the Company is
issuing the LPC Warrant (as defined below) to LPC. The shares issuable upon
exercise of the LPC Warrant will not be integrated with the Transaction
Documents.

In addition, see the “Risk Factors” and “Recent Developments” sections of the
Prospectus Supplement.

Section III.A.9 – The Company has and will continue to incur trade accounts
payable and accrued expenses that are 60 or more days past due. The Company may
also incur additional debt with its current lender or through a bridge financing
in connection with a Strategic Transaction.

In addition, see the “Risk Factors” and “Recent Developments” sections of the
Prospectus Supplement.

Section III.B.1 – The Company will continue to issue options, shares or awards
under its Amended and Restated 2009 Stock Incentive Plan, as amended from time
to time including, without limitation, an aggregate of approximately one million
shares of common stock to employees, contingent upon their respective continued
service.

The Company will issue five-year warrants to purchase 900,000 shares of common
stock to LPC, with an exercise price of $1.00 (the “LPC Warrant”).

In addition, see the “Risk Factors” and “Recent Developments” sections of the
Prospectus Supplement.

Section III.B.4 – The Company has and will continue to incur accounts payable
that are 60 or more days past due their normal payment terms.

The Company is past due with respect to certain payments to the general
contractor and sub-contractors related to building and clean room expansion
activities as well as deposits with certain vendors for machinery and equipment
accounted for as construction in progress as of September 30, 2015. The general
contractor and certain sub-contractors have filed mechanics liens against the
Company’s property in connection with the amounts past due in the amount of
approximately $5.6 million.



--------------------------------------------------------------------------------

In addition, see the “Risk Factors” and “Recent Developments” sections of the
Prospectus Supplement.

Section III.B.10 – The Company is past due with respect to certain payments to
the general contractor and sub-contractors related to building and clean room
expansion activities as well as deposits with certain vendors for machinery and
equipment accounted for as construction in progress as of September 30, 2015.
The general contractor and certain sub-contractors have filed mechanics liens
against the Company’s property in connection with the amounts past due in the
amount of approximately $5.6 million.

In addition, see the “Risk Factors” and “Recent Developments” sections of the
draft Prospectus Supplement attached hereto.

Section III.B.17 – If the Company’s common stock continues to trade below $1,
the Company could be subject to delisting from Nasdaq.

In addition, see the “Risk Factors” and “Recent Developments” sections of the
Prospectus Supplement.